In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-14-00044-CR


                       QUINCY DWAYNE YARBROUGH, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 242nd District Court
                                      Hale County, Texas
               Trial Court No. B19404-1302, Honorable Edward Lee Self, Presiding

                                           October 2, 2014

                               ABATEMENT AND REMAND
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Quincy Dwayne Yarbrough, appellant, appeals his conviction for Tampering with

Physical Evidence. Appellant was tried and found guilty by a jury and was sentenced to

two years in prison. Appellant’s counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein he certifies that, after diligently searching the record, he has

concluded that the appeal is without merit. Along with his brief, he has filed a copy of a

letter sent to appellant informing him of counsel’s belief that there was no reversible


      1
          See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
error and of appellant’s right to respond pro se. Subsequently, appellant filed a motion

to access the record, which was granted, and appellant’s counsel was ordered to

provide the record. Counsel advised this court that he provided the record to appellant

for preparation of a pro se response, if any, on August 11, 2014. By letter, this court

notified appellant of his right to file his own brief or response by September 22, 2014, if

he wished to do so. To date, no response has been received.

      Per the obligation imposed on this court via In re Schulman, 252 S.W.3d 403

(Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991), we reviewed the record to access the accuracy of appellate counsel’s

representation. Our review uncovered an arguable issue. It pertains to the sufficiency

of the evidence to support a conviction of tampering with physical evidence by

destruction of that evidence. See Rabb v. State, 434 S.W.3d 613 (Tex. Crim. App.

2014); see also Thornton v. State, 425 S.W.3d 289 (Tex. Crim. App. 2014).

      Because the opinion expressed by appellant’s currently appointed attorney could

be viewed as creating a conflict of interest, we grant his motion to withdraw. We further

abate the appeal and remand the cause to the 242nd District Court of Hale

County. See Stafford v. State, 813 S.W.2d at 511. Upon remand, the trial court shall

appoint, by October 16, 2014, new counsel to represent appellant in this appeal. Next,

the trial court shall cause the name, address, and state bar number of the newly

appointed counsel to be included in a supplemental transcript. The record of that

appointment shall be filed by the trial court with the clerk of this court on or before

October 16, 2014.




                                            2
       Finally, the trial court shall further order the newly appointed counsel to file an

appellant’s brief, as per the Texas Rules of Appellate Procedure, developing the

aforementioned arguable ground pertaining to sufficiency of the evidence to support the

conviction and all other grounds that might support reversal or modification of the

judgment. The deadline for filing the appellant’s brief with the clerk of this court is thirty

days from the date of appointment. Thereafter, any responding brief which the State

may care to submit shall be filed within thirty days after the filing of the appellant’s brief.

       It is so ordered.


                                                                  Per Curiam


Do not publish.




                                               3